 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                 Case No. 2:18-cv-02610 JAM DB
11   TIMOTHY M. BRENNER, JR.,
                                                 ORDER GRANTING STIPULATED NUNC
12                                    Plaintiff, PRO TUNC REQUEST FOR EXTENSION OF
                                                 TIME TO FILE RESPONSIVE PLEADING
13                 v.
14

15   LISA YBARRA,
16                                 Defendant.
17

18        GOOD CAUSE HAVING BEEN SHOWN, Defendant’s stipulated request for a nunc pro

19   tunc extension of time to file her responsive pleading is GRANTED. Defendant’s responsive

20   pleading is now due on or before January 11, 2019.

21        IT IS SO ORDERED.

22

23   Dated: 12/28/2018                                    /s/ John A. Mendez___________________
                                                          John A. Mendez, U.S. District Court Judge
24

25

26

27

28
                                                    1
                                                             [Proposed] Order (2:18-cv-02610 JAM DB (PC))
